Citation Nr: 1733745	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to February 1965 and from September 1990 to April 1991.  He also had additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing has been associated with the claims file.

The Board remanded the claim for further development in August 2015 and December 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDINGS OF FACT

1.  The Veteran does not have current bilateral hearing loss that manifested during his first period of active service or to a compensable degree within one year thereafter or that is otherwise related to that period of service.

2.  The Veteran's bilateral hearing loss clearly and unmistakably preexisted his second period of active duty service beginning in September 1990 and was not aggravated by such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  The provisions relating to continuity of symptomatology, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309 (a) as a chronic disease.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions are applicable to sensorineural hearing loss (organic disease of the nervous system) and are considered to be a chronic disease for VA compensation purposes.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.
 § 1111; 38 C.F.R. § 3.304 (b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions . . . ."  38 C.F.R. § 3.304 (b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In cases where the presumption of soundness applies, the burden is on VA to show clear and unmistakable evidence that the Veteran's disease or injury was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citations omitted).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has stated that he was exposed to loud noise during his military service as a result of his work, which was in close proximity to the flight line, as well as participation in war games and at the gun range.  The Veteran has asserted that his hearing loss began shortly after his first period of active duty service ended in 1965 and that his symptoms have continued since that time.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

At the outset, the Board notes that the Veteran underwent numerous additional audiograms at both his civilian place of employment and as noted in his service treatment records.  Each and every audiogram is not discussed herein, as the existence of current hearing loss or a confirmed diagnosis of hearing loss is not at issue in this case.  Instead, the issue is whether or not such hearing loss was related to his military service.  In that regard, the Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Board will therefore discuss audiograms relevant to the onset of the Veteran's hearing loss and not each and every audiogram merely showing hearing loss has been present over the years.

The Veteran's service treatment records show that he was provided an enlistment examination in December 1960.  Hearing loss was not noted at that time, although the Board notes that only a whisper test was performed.  The Veteran was afforded an audiogram upon separation from service in January 1965 during which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
0 (10)
0 (5)
LEFT
-5 (10)
-5 (5)
-10 (0)
5 (15)
5 (10)

(NOTE: Prior to January 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since January 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

Results of that test showed hearing within normal limits, and hearing loss was not diagnosed or noted.  

The Veteran then accepted employment with the Ford Motor Company and underwent numerous audiograms in connection with his civilian employment over the years.  The first such examination appears to have been performed in February 1965.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
-
0
LEFT
20
10
0
-
5

It is not indicated whether ASA or ANSI standards were used during this audiogram, however, the Veteran's hearing is shown to be within normal limits for VA purposes using either standard.  The Veteran's civilian employer recorded audiogram results again in December 1968.  The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
25
LEFT
5
5
5
-
20

Here again, the Veteran's hearing was shown to be within normal limits for VA purposes.  During an audiogram performed by his civilian employer in January 1971, the Veteran's hearing was shown to be within normal limits.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
-
0
LEFT
20
10
0
-
5

In 1972, the Veteran underwent two audiograms in connection with his civilian employment, which showed hearing loss for VA purposes.  The October 1972 audiogram showed pure tone thresholds of at least 40 decibels at 3000 hertz and/or 4000 hertz bilaterally.  The results of the December 1972 examination were recorded as:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
-
50
LEFT
35
20
15
-
35

Hearing loss was then seen again in audiograms performed by the Veteran's civilian employer in 1973 and 1976.

At an annual examination performed in October 1981, the Veteran's service treatment records then note high frequency hearing loss, which had occurred for years.  Pure tone thresholds, in decibels, were noted as follows at that time:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
45
45
LEFT
10
5
5
40
55

The Veteran's civilian employment records and service treatment records continue to note the presence of hearing loss at audiograms performed in 1983, 1984, 1985, and 1986.  A report of medical history form dated October 1987 indicated that the Veteran had experienced gradual hearing loss over the past 12 years due to loud noise at work.  In November 1987, the Veteran was referred to an audiologist, Dr. W., for hearing tests as a result of the 1987 audiogram results.  At that time, the Veteran reported a long history of noise exposure, but reported that he had been a religious user of ear protection.  Dr. W. found that the audiogram results suggested that the Veteran's hearing loss may likely have been caused by exposure to noise, but he did not indicate where such noise exposure occurred or whether the Veteran's military service was the likely cause.  The doctor then cautioned the Veteran with regard to the effectiveness of his ear protection.

The Veteran's service treatment records show that, in November 1988, hearing loss was again noted at an annual examination.  It was reported that an audiologist had felt that the hearing loss was consistent with noise exposure, and ear protection was recommended.

The Veteran's employment records show that audiograms were performed in January 1989 and April 1989.  That provider appears to opine that a threshold shift had occurred after comparing the Veteran's 1983 testing and the 1989 test results.  As a result, that provider determined that the 1989 test would be the new baseline, and the Veteran was required to wear ear protection at all times while at work.

The Veteran's service treatment records show that a reference audiogram was performed in January 1990.  There is a handwritten strike through the examination; however, it is unclear why that line is present or whether it was merely an errant mark.  Pure tone thresholds, in decibels, for that audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
00
10
50
60
LEFT
5
10
40
60
40

The service treatment records also include a December 1990 separation examination noting hearing loss.  Pure tone thresholds, in decibels, were as follows (note that the threshold indicated for 4000 hertz of the right ear is difficult to read in the service treatment records):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
50/55
LEFT
5
10
0
50
55

The Veteran's service treatment records also contain a hearing conservation data form, which provide a comparison of three different audiogram results (February 1991, February 1991, and March 1991) to the January 1991 audiogram.  Pure tone thresholds, in decibels, for these audiograms were as follows:

February 1991:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
55
50
LEFT
5
5
40
60
40


February 1991:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
50
60
LEFT
0
0
5
50
50

March 1991:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
55
55
LEFT
5
0
5
45
55

These comparisons show that the first February 1991 audiogram and the March 1991 audiogram indicate a threshold shift of 15 decibels at the 4000 frequency of the left ear when compared to the January 1990 audiogram.

Review of the claims file shows that hearing loss continues to be noted in audiograms performed in July 1991, July 1992, October 1992, March 1994, October 1994, October 1995, and November 1996.  Audiograms showing hearing loss were also performed in June 1997, July 1997, October 1998, May 2000, October 2000, June 2006, and November 2010.

The Veteran was afforded a VA examination in connection with his claim in May 2011.  At that examination, he stated that his occupational noise exposure included work as an aviation structural mechanic and plane captain while in service and as a plumber/pipe fitter as a civilian.  The VA examiner evaluated the Veteran and reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
75
75
75
LEFT
40
60
60
67
70

The VA examiner diagnosed the Veteran with bilateral ear hearing loss, however, he opined that he could not resolve the issue of etiology without mere speculation, as the service treatment records from the Veteran's first period of service were not associated with the claims file at that time.  As such, an addendum opinion was obtained in July 2011, after the service treatment records were made available for review.  After review of such records, the examiner then opined that it was less likely than not that the current hearing loss was related to service.  The examiner noted that the Veteran's hearing was not tested upon entry to service in 1961; however, he had hearing within normal limits at his 1965 discharge examination.  The examiner noted that hearing loss was not seen in the medical records until 1983.  She cited to a medical study in stating that there was no scientific basis for delayed onset noise-induced hearing loss.  She observed that the Veteran's next period of active duty service was from September 1990 to April 1991 and that the hearing test closest to those dates (January 1990 and March 1991) does not show a significant threshold shift.  However, the opinion ignored the in-service hearing conservation data form, which compared three different audiograms, to include the January 1990 and March 1991 testing, and appeared to indicate the presence of a possible threshold shift.  Thus, the Board found this VA examination was inadequate.

At an appointment at his VA Medical Center in March 2012, the Veteran reported noise exposure while in service due to work on the flight line from 1961 to 1965, factory noise exposure for many years with hearing protection, and recreational noise exposure while hunting.

The Veteran's private doctor, Dr. M.M., submitted a medical opinion in support of the Veteran's claim in November 2014.  Dr. MM noted that the Veteran had a long standing history of hearing loss, which seemed to be progressive.  Dr. M.M. also noted that the Veteran had a history of noise exposure while working in the U.S. Navy and opined that the hearing loss was as likely as not due to the in service noise exposure.  However, he offered no rationale in support of this opinion and did not discuss the Veteran's service treatment records and civilian noise exposure.

A VA medical opinion was then obtained per the Board's August 2015 remand directives.  After review of the claims file, the VA examiner opined that the hearing loss was less likely than not incurred in or caused by service.  In that regard, she found that the Veteran's December 1965 separation examination and the February 1965 private audiogram taken at his civilian employment showed normal hearing.  She found that the December 1968 civilian employment audiogram first showed a significant threshold shift of 15 decibels or greater bilaterally.  She then cited to medical literature stating that definitive studies with regard to delayed onset hearing loss, due to noise exposure, had not been performed.  Thus, based on the anatomical and physiological data available on the recovery process following noise exposure, she found that it was unlikely that such delayed effects occur.  Therefore, the examiner opined that given the fact that the Veteran had hearing within normal limits upon separation from service and at his initial hiring at his civilian employment with a threshold shift developing three years after separation from service, the most likely etiology of the current hearing loss was his civilian occupational noise exposure.

An additional VA medical opinion was obtained in December 2016 in order to determine whether the Veteran's hearing loss clearly and unmistakably preexisted his second period of active duty service from September 1990 to April 1991, and if so, whether the preexisting hearing loss worsened in severity during that second period of active duty.

The December 2016 VA examiner found that the evidence established that the Veteran's hearing loss was not incurred by military noise exposure during his first period of active duty service.  Instead, he found that multiple audiologic evaluations showed that the hearing loss clearly and unmistakably preexisted the second period of active duty service.  He noted that a comprehensive audiologic evaluation, including pure-tone air and bone-conduction audiometry and word recognition testing, had been conducted in November 1987.  Results showed a moderate sensorineural hearing loss from 4000 to 8000 Hertz in the right ear and a mild to moderate sensorineural hearing loss from 3000 to 8000 Hertz in the left ear.  The examiner found that those findings clearly showed hearing loss and were consistent with previous audiometric findings.

The December 2016 VA examiner acknowledged the significant threshold shift of 15 decibels which was noted at 4000 Hertz in the left ear found when comparing the audiograms performed in January 1990 and February 1991.  However, he opined that this was an erroneous finding in comparison to other audiograms of record and opined that the January 1990 audiogram was an inconsistent test result.  In support of that opinion, he noted that, when a comparison was performed with a November 1988 annual audiogram instead of the January 1990 audiogram, no significant threshold shift was found.  The November 1988 audiogram was consistent with previous audiograms, including a November 1987 audiogram, as well as with those audiograms obtained after the January 1990, which showed a reduced threshold at 4000 Hertz.  Therefore, the examiner opined that, when comparing all audiograms of record, to include the separation audiogram and the audiograms obtained after that date, it is clear that no significant threshold shift existed at any frequency in either ear.  He opined that it was very unlikely that the Veteran's preexisting hearing loss was aggravated during his second term of service.

Based on the foregoing, the Board finds that the Veteran did not report any ear or hearing trouble during his first period of active duty service, and audiometric testing did not reveal any hearing loss.  Moreover, the Veteran did not seek treatment immediately following his separation for hearing loss, and there is no evidence of any hearing loss within one year of his first period of active duty service.  The Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 several years after his first period of active duty service and during his employment at a civilian job, which involved exposure to noise.

The Board acknowledges the Veteran's testimony that his hearing loss is related to service, that he developed hearing loss shortly after his first period of active duty service, and that it has continued since that time.  In that regard, the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service.  The Veteran's ears and hearing were found to be normal at the time of his separation from service, and upon objective testing, his hearing was documented as being within normal limits.  As such, there is actually affirmative evidence showing that he did not have hearing loss at the time of his separation from his first period of active duty service (rather than a mere absence of treatment or documentation).

In addition, audiograms performed at his civilian place of employment in February 1965, December 1968, and January 1971 show no hearing loss was present.  This also provides affirmative evidence that the Veteran did not have continuing hearing loss since his separation from his first period of active duty in December 1965.    

Based on the foregoing, the Board finds that the evidence of record shows that the Veteran's bilateral hearing loss did not manifest during his first period of active duty service or within one year thereafter.  Nor has there been continuity of symptomatology since that period of service.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the Veteran's second period of active duty service from September 1990 to April 1991, the presumption of soundness appears to apply because there is no record of a physical examination at the time the Veteran entered into that period of service.  See e.g Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where there was no entrance examination report of record because it was presumed to have been lost in a fire, the presumption of soundness attached as reflected by the conclusion that it had been rebutted by clear and unmistakable evidence of the pre-service existence of the disability).  However, the Board finds that the Veteran had preexisting bilateral hearing loss prior to entering his second period of active duty.  As noted above, the Veteran's medical records from both his military service and civilian employment clearly reflect that he had bilateral hearing loss prior to September 1991.  The December 2016 VA examiner also opined that the Veteran's bilateral hearing loss clearly and unmistakably preexisted his second period of active duty service.

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's hearing loss clearly and unmistakably preexisted service.  The Board must also determine whether the Veteran's preexisting bilateral hearing loss was aggravated during service.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.

The Board notes that the July 2011 and October 2015 VA medical opinions did not address whether the Veteran's second period of active duty service aggravated his hearing loss.  

The December 2016 VA medical opinion, however, discussed both periods of active duty service and opined that the Veteran's hearing loss had not been aggravated by his second period of active duty service.  The examiner acknowledged the 1991 notation regarding a possible threshold shift and analyzed the relevant audiograms, to include the January 1990 and February 1991 audiograms.  However, he found that the January 1990 audiogram was not consistent with the other audiograms of record, to include audiograms performed prior to and subsequent to the January 1990 audiogram.  Instead, by comparing all of the audiograms in evidence, the examiner opined that there was no significant threshold shift in either ear at any frequency.

The Board notes that the December 2016 VA examiner did not specifically address the March 1991 audiogram and the possible threshold shift noted in comparing that test with the January 1990 audiogram.  However, the Board finds that such an omission does not alter the outcome, as the VA examiner found that the January 1990 audiogram was inconsistent with the other audiograms of record.  He provided an opinion that the January 1990 audiogram, which was being used a baseline test result in the 1990/1991 hearing conservation form, was erroneous.  Thus, in providing such an opinion, the Board finds that any comparisons to the inconsistent January 1990 audiogram would then also be erroneous.  

After weighing the evidence of record, the Board finds the December 2016 VA examiner's opinion to be most probative.  The December 2016 examiner offered his opinion based on a thorough and detailed review of the evidence, including an analysis of several of the audiograms in evidence.  He also offered a complete rationale for the opinions reached that was clearly supported by the evidence of record.  Indeed, the December 2016 VA examiner specifically discussed the Veteran's assertions, his service treatment records, and the hearing conservation form containing the comparison of the 1990 and 1991 audiograms. 

In contrast, the only positive etiology opinion of record, from Dr. M.M., provided a bare conclusion without any supporting rationale.  Indeed, Dr. MM did not discuss any evidence of record in providing his opinion, to include the normal audiograms during the first period of service or the noise exposure the Veteran experienced at his civilian job.    

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinion of the December 2016 VA examiner who provided a thorough rationale for his opinions, which was supported by the record. 

The Board also acknowledges that the Veteran and his representative have asserted that his bilateral hearing loss is related to his noise exposure in service.  While the Board has considered these general lay assertions, the Board finds that the December 2016 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.

The Board also acknowledges the contention in the July 2017 brief submitted by the Veteran's representative that the whispered voice testing performed in the Veteran's service treatment records was inadequate for consideration.  While the Board acknowledges that such a whisper test would be inadequate, in this case, the whispered test was performed at the December 1960 enlistment examination.  As such, it is not relevant to the issues facing the Board in this case of whether hearing loss was found during the first period of active duty service or whether hearing loss was noted or aggravated during the second period of active duty service. Indeed, the presumption of soundness applies for the Veteran's first period of active duty service and has not been rebutted.  As the 1960 whisper test is not relevant to the issues herein, the Board finds no prejudice to the Veteran.

Additionally, although the Veteran served in the U.S. Navy Reserve for a number of years and received audiograms during that time, the evidence does not show that the Veteran's hearing loss was incurred in line of duty during active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101 (21), (24), 106; 38 C.F.R. § 3.6 (a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c) (3).  The evidence does not show that the Veteran's hearing loss was incurred in the line of duty during either ACDUTRA or INACDUTRA; therefore, service connection is not warranted on this basis. 

A discussion of aggravation during ACDUTRA or INACDUTRA for preexisting hearing loss is not necessary, as the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty for training (INACDUTRA). Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275   (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  (emphasis added in McManaway)); see also Biggins, 1 Vet. App. at 479 (Steinberg, J., concurring). Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for bilateral hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


